                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 MARTRELL HOLLOWAY,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 1:19-cv-00065
                                                   )
 KEVIN GENOVESE, et al.,                           )   JUDGE CAMPBELL
                                                   )
        Defendants.                                )


                                             ORDER

       Plaintiff Martrell Holloway, an inmate at Turney Center Industrial Complex, filed this pro

se civil rights action under 42 U.S.C. § 1983 against Warden Kevin Genovese, Assistant Warden

Clinton Denning, FM Sylvan, Turney Center Maintenance, and Medical Director Roy Germano.

(Doc. No. 1 at 2–3, 12). Plaintiff also filed an application to proceed in this Court without

prepaying fees and costs (Doc. No. 2), and a motion to appoint counsel (Doc. No. 7).

                      I. APPLICATION TO PROCEED AS A PAUPER

       It appears from Plaintiff’s in forma pauperis application that he lacks sufficient financial

resources to pay the full filing fee in advance. His application (Doc. No. 2) is therefore

GRANTED, and he is ASSESSED the $350.00 filing fee, to be paid as follows:

       The custodian of Plaintiff’s inmate trust account is DIRECTED to submit to the Clerk of

Court, as an initial payment, “20 percent of the greater of—(A) the average monthly deposits to

[Plaintiff’s] account; or (B) the average monthly balance in [Plaintiff’s] account for the 6-month

period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(b)(1). After the initial

filing fee is fully paid, the trust account officer must withdraw from Plaintiff’s account and pay to

the Clerk monthly payments equal to 20% of all deposits credited to Plaintiff’s account during the
preceding month, but only when the amount in the account exceeds $10. These payments must

continue until the $350.00 filing fee is paid in full. Id. § 1915(b)(2).

       The Clerk of Court is DIRECTED to send a copy of this Order to the Turney Center

Industrial Complex to ensure that the custodian of Plaintiff’s inmate trust account complies with

the portion of 28 U.S.C. § 1915 pertaining to payment of the filing fee. If Plaintiff is transferred

from his present place of confinement, the custodian of his inmate trust account MUST ensure that

a copy of this Order follows Plaintiff to his new place of confinement for continued compliance

with this Order. All payments made in compliance with this Order must clearly identify Plaintiff’s

name and the case number as shown on the first page of this Order, and must be mailed to: Clerk,

United States District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

                                      II. INITIAL REVIEW

       For the reasons stated in the accompanying Memorandum Opinion, the Court concludes

that Plaintiff fails to state a claim upon which relief can be granted. 28 U.S.C. §§ 1915A,

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). This action is DISMISSED without prejudice, and

Plaintiff’s motion to appoint counsel (Doc. No. 7) is DENIED as moot.

       For the same reasons that the Court dismisses this action, the Court CERTIFIES that any

appeal in this matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The Court, therefore,

will not grant Plaintiff leave to proceed as a pauper on any appeal.

       It is so ORDERED.


                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
